 


110 HRES 1167 EH: Providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2008-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1167 
In the House of Representatives, U. S.,

May 1, 2008
 
RESOLUTION 
Providing for consideration of motions to suspend the rules. 
 
 
That it shall be in order at any time on the legislative day of Thursday, May 1, 2008, for the Speaker to entertain motions that the House suspend the rules relating to the following measures: 
(1)The bill (H.R. 5715) to ensure continued availability of access to the Federal student loan program for students and families. 
(2)The bill (H.R. 493) to prohibit discrimination on the basis of genetic information with respect to health insurance and employment. 
(3)A bill to provide for a temporary extension of programs authorized by the Farm Security and Rural Investment Act of 2002. 
 
Lorraine C. Miller,Clerk.
